Citation Nr: 1404141	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-31 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than September 5, 2007 for a grant of service connection for diabetes mellitus.

2.  Entitlement to an effective date earlier than September 5, 2007 for a grant of aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2013, the Veteran testified before the Board at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an effective date earlier than September 5, 2007 for a grant of aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's January 10, 2008 claim for aid and attendance on his pension for, inter alia, renal insufficiency is considered to be a claim for compensation for diabetes mellitus with chronic renal failure because he did not specifically elect the lesser benefit, and because VA was on notice that the Veteran had a well-supported claim and might be eligible for compensation benefits.

2.  Effective as of January 9, 1997, the Veteran was granted pension benefits for diabetes mellitus.

3.  The Veteran's January 10, 2008 claim was reviewed at the request of the claimant more than one year after the April 19, 2005 effective date of the liberalizing VA issue.


CONCLUSION OF LAW

The criteria for an effective date of January 10, 2007 for the award of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156( c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the effective date of his grant of service connection for diabetes mellitus with chronic renal failure should be January 10, 2007-one year prior to his filing of a claim for aid and attendance on his pension for, inter alia, renal insufficiency.  The Board agrees, and the assignment of an effective date of January 10, 2007 constitutes a full grant of the benefits sought on appeal.  See January 2013 transcript, pp. 5-8.

Under 38 C.F.R. § 3.151(a), a claim by a veteran for pension may be considered to be a claim for compensation, and the greater benefit will be awarded unless the claimant specifically elects the lesser benefit.  The Board notes that the Veteran specifically requested in his January 1997 claim that his diabetes be evaluated for pension only by writing "Diabetes-NSC [non-service connected]."  In Stewart v. Brown, 10 Vet. App. 15 (1997), the Court of Appeals for Veterans Claims (Court) explained that the phrase "may be considered" in 38 C.F.R. § 3.151(a) is discretionary rather than mandatory, and further clarified that VA should consider a veteran's claim for pension as a claim for compensation where VA is on notice that the appellant has a well-supported claim and might be eligible for either benefit.


Here, the Veteran's January 10, 2008 claim for aid and attendance on his pension for, inter alia, renal insufficiency may be considered to be a claim for compensation for diabetes mellitus with chronic renal failure because he did not specifically elect the lesser benefit, and because VA was on notice that the Veteran had a well-supported claim and might be eligible for compensation benefits.  Specifically, because the renal insufficiency that the Veteran listed on his January 10, 2008 claim is a residual of his diabetes mellitus, his claim can reasonably be interpreted as encompassing that issue.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  Further, the presumption of exposure to herbicides in the demilitarized zone (DMZ) of Korea during the Veteran's service there, which, in turn, triggers the presumption of service connection for diabetes mellitus, was established prior to his January 10, 2008 claim.  See VA Adjudication Procedure Manual (MR21-1) pt. VI, ch. 7, sec. 7.20 (effective April 19, 2005 via Change 125, available at vbaw.vba.va.gov/bl/21/publicat/manuals/part6/docs/vi07125.doc); see also Ferguson v. Nicholson, 24 Vet. App. 187 (2007) (table) (establishing that the presumption of exposure to herbicides based on specified service in the DMZ of Korea under MR21-1 pt. VI, ch. 7, sec. 7.20 existed on January 10, 2008).  The Board notes that the presumption of service connection for diabetes mellitus due to herbicide exposure became effective as of May 8, 2001, and was thus also extant at the time of the January 10, 2008 claim.  Because the Veteran's January 10, 2008 claim for aid and attendance on his pension for, inter alia, renal insufficiency encompasses the diabetes mellitus of which it is a residual, and because the presumption of herbicide exposure based on his service in the DMZ of Korea and the presumption of service connection for diabetes mellitus due to herbicide exposure were in effect at the time of his claim, the Board finds that as of the January 10, 2008 claim VA was on notice that the Veteran had a well-supported claim and might be eligible for compensation benefits for diabetes mellitus.  Thus, consideration of the Veteran's January 10, 2008 claim as one for entitlement to service connection for diabetes mellitus is warranted.

Moreover, even if the Veteran's representative's January 2008 letter to VA and accompanying examination report would not otherwise constitute a claim for service connection for diabetes mellitus, the Veteran's wholly unambiguous September 2008 claim for service connection for diabetes was received within one year of the January 2008 examination report, and the Veteran was already in receipt of pension benefits as of January 1997.  As such, the January 2008 examination report constitutes a claim for service connection.  See Pacheco v. Shinseki, No. 12-0389 (U.S. Vet. App. Jan. 16, 2014) (holding that where a veteran had previously been allowed VA pension, and filed a claim within one year of the medical examination report, that report constitutes a claim for service connection).

Finally, where, as here, a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  See 38 C.F.R. § 3.114(a)(3).  As the Veteran's January 10, 2008 claim was reviewed more than a year after the April 19, 2005 effective date of the liberalizing VA issue establishing a presumption of herbicide exposure during his service in the Korean DMZ at MR21-1, pt. VI, ch. 7, sec. 7.20, an effective date of January 10, 2007 is warranted.


ORDER

An effective date of January 10, 2007, and no earlier, for the grant of service connection for diabetes mellitus is granted.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the determination of the effective date for aid and attendance depends upon the assignment of a disability rating for diabetes mellitus from January 10, 2007 to September 4, 2007, which is for the Agency of Original Jurisdiction (AOJ) to assign in the first instance, the Board must remand that issue.

Accordingly, the case is REMANDED for the following action:

Assign a disability rating for diabetes mellitus from January 10, 2007 to September 4, 2007.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


